Mr. Justice Wole
delivered the opinion of the Court.
This is a motion to dismiss an appeal for lack of notice to all the alleged necessary parties. A similar motion was presented in this case and denied in a resolution dated June 5, 1934. The appellees, purporting to be armed with a most adequate certificate from the clerk of the district court, have again moved to dismiss. The theory of the motion is that only the commissioner (contador-partidor) and some of the heirs in the testamentary proceeding were notified of the appeal, while some of the other heirs, the National City Bank, a creditor, and the district attorney were not so notified. We are not convinced that the National City Bank or the district attorney was a necessary party. The notice of appeal was addressed to E. Campos del Toro, confessedly attorney for some of the heirs. The certificate from the clerk of the district court shows a petition made by the various heirs and signed by three attorneys, namely, Francisco González Jr., E. Campos del Toro, and Raúl Benedicto, “attorneys for *128tlie petitioners.” As here the attorneys united for all of the heirs, it would seem that a notice to any one of them was sufficient. Furthermore, E. Campos del Toro was the attorney for the commissioner (contador-partidor) named in the case and we have some idea that the commissioner (con-tador-partidor) embraced in himself temporarily the rights of all the heirs. We also have some doubt as to whether the present certificate is sufficient. We have no very settled conviction on the questions discussed in this opinion, but under the circumstances, we think the motion should be denied without prejudice to the right of the appellees to renew it when the case comes up for hearing.
The motion will be denied.